UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 24, 2017 ALMOST NEVER FILMS INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-53049 26-1665960 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 13636 Ventura Blvd., #475, Sherman Oaks, CA 91423 (Address of principal executive offices) (213) 296-3005 (Registrant’s telephone number, including area code) N/A (Former Name or former address if changed from last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 Amendments to the Articles of Incorporation or Bylaws: Change in Fiscal Year Almost Never Films Inc. amended its Articles of Incorporation with the State of Nevada in order to effectuate a 1 for 40 reverse stock split and change the authorized shares of common stock to 25,000,000 (the “Amendment”). The board of directors of the Company approved the Amendments on March 16, 2017. The shareholders of the Company approved of the Amendment by written consent on March 16, 2017. The Amendment became effective on April 24, 2017. We are awaiting final approval from FINRA. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Certificate of Amendment, stating the 1 for 40 reverse stock split and changing the authorized shares of common stock of the Company to 25,000,000. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. May 5, 2017 Almost Never Films Inc. By: /s/ Danny Chan Name: Danny Chan Title:
